Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1, 2. 5, 6,11, 12 and 14-17 is rejected under 35 U.S.C. 102 a1 or a2 as being anticipate by Baker (U. S. Patent 1,986,703).
Regarding claim 1, Baker discloses an in-case stand for holding a musical instrument within an instrument case, said in-case stand comprising: 
an adjustable support having sufficient rigidity for holding and inclining a musical instrument (as shown in figures 1-3); 
said adjustable support comprising: 
i) a cradle portion 18 being adapted to receive the top portion of an instrument (as shown in figure 1); 
ii) a body portion 15 being of sufficient length and rigidity to permit the proper angle and height of the instrument when in-case is in the upright position (as shown in figure 1); and 
iii) a base portion 16 being adapted to engage and attach (column 2, lines 14-21)said in-case stand to the inside of the instrument case (as shown in figure 2).
Regarding claim 2, Baker discloses the in-case stand of claim 1 wherein said in-case stand is adapted to be repositioned between a lay-down position for storage of an instrument and an incline-position for upright holding of an instrument (stand-up position inf figures 1 and 2, lay-down position in figure 3).
Regarding claim 5, Baker teaches he in-case stand of claim 1 wherein said base portion is permanently attached to the inside of the instrument case (the examiner interprets that the base portion is intended to remain attached to the case).
Regarding claim 6, Baker teaches the in-case stand of claim 1 wherein said base portion is releasably attached to the inside of the instrument case (the examiner interprets that although the base portion is intended to remain attached inside the case, that it could be removed).
Regarding claim 11, Baker discloses the in-case stand of claim 1 further comprising a permanent material-hinge (material is understood to be permanent) so as to allow said in-case stand to be moved between a lay-down position for storage of the instrument and an upright position for the upright incline of an instrument during maintenance (this limitation is enabled).
Regarding claim 12, Baker discloses the in-case stand of claim 1 further comprising a circular rod base (as shown in the figures) so as to allow in-case stand to be moved between a lay-down position for storage of the instrument and an upright position for the upright incline of an instrument during maintenance (this limitation is enabled).
Regarding claim 14, Baker discloses the in-case stand of claim 1 wherein said in-case stand and instrument case together is adapted to hold a musical instrument on both its neck and base respectively (as shown in figure 1).
Regarding claim 15, Baker discloses the in-case stand of claim 1 wherein said in-case stand and instrument case together is adapted to hold a musical instrument substantially within the perimeter of the instrument case (as shown in figure 1).
Claim 16 is rejected for an in-case stand for holding a musical instrument within an instrument case, said in-case stand comprising: 
an adjustable support having sufficient rigidity for holding and inclining a musical instrument; said adjustable support comprising: 
i) a cradle portion being adapted to receive the top portion of an instrument; 
ii) a body portion being of sufficient length and rigidity to permit the proper angle and height of the instrument when in-case is in the upright position; and 
iii) a base portion being adapted to engage and attach said in-case stand to the inside of the instrument case; 
wherein said in-case stand is adapted to be repositioned between a lay-down position for storage of an instrument and an incline-position for upright holding of an instrument; and wherein said in-case stand is adapted to be placed in a flat position in the musical instrument case below the headstock of the musical instrument,
for the reasons applied to claim 2, above.
Claim 17, an instrument case having an in-case stand for holding a musical instrument, said instrument case comprising: 
a) an instrument case; 
b) an in-case stand comprising an adjustable support having sufficient rigidity for holding and inclining a musical instrument; said adjustable support comprising: 
i) a cradle portion being adapted to receive the top portion of an instrument; 
ii) a body portion being of sufficient length and rigidity to permit the proper angle and height of the instrument when in-case is in the upright position; and 
iii) a base portion being adapted to engage and attach said in-case stand to the inside of the instrument case; 
wherein said in-case stand and instrument case together is adapted to hold a musical instrument on both its neck and base respectively; and wherein said in-case stand and instrument case together is adapted to hold a musical instrument substantially within the perimeter of the instrument case,
is rejected for the reasons applied to claim 15 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Baker.
(1) Regarding claim 3, Baker discloses the in-case stand of claim 2. 
(2) Baker does not teach wherein said in-case stand is adapted to be placed in a flat position in the musical instrument case below the headstock of the musical instrument.
(3) Baker teaches that the in-case stand of his invention folds entirely within the case and be stowed behind the instrument and an embodiment wherein said in-case stand is adapted to be placed in a flat position in the musical instrument case below the headstock of the musical instrument, is an obvious variant of the invention by Baker, since there is reasonably an alternate placement in another part of the case for the in-case stand by Baker.
(4) The in-case stand by Baker may be adapted for an alternate placement in the case, wherein said in-case stand is adapted to be placed in a flat position in the musical instrument case below the headstock of the musical instrument.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated there is reasonably an alternate placement in another part of the case for the in-case stand by Baker.
Claim 4, Baker discloses the in-case stand of claim 2 wherein said in-case stand is adapted to be placed in an upright position in the open musical instrument case below the headstock of the musical instrument to cradle and support the base of the neck and the headstock of the musical instrument, is considered obvious for the rationale applied to claim 3.
(1) Regarding claim 7, Baker discloses the in-case stand of claim 1, wherein said in-case stand is adapted to store and upright-position for maintenance of a violin that is stored, transported and protected in a musical instrument case.
(2) Baker does not teach wherein said in-case stand is adapted to store and upright-position for maintenance a variety of instruments including, but not limited to, an acoustic guitar, acoustic bass guitar, electric guitar, electric bass guitar, banjo, mandolin, viola, bass, violin and similar string musical instruments that are stored, transported and protected in a musical instrument case.
(3) A wide class of stringed musical instruments have cases and for the traveler, it is inconvenient to carry supports for placing the instrument for maintenance. A person of ordinary skill in the art would have found it obvious to adapt the cases for other instruments with an in-case stand, motivated to support the other types of instruments with an in-case stand for making maintenance changes to the instrument. 
(4) Variants may be made of the in-case stand wherein said in-case stand is adapted to store and upright-position for maintenance a variety of instruments including, but not limited to, an acoustic guitar, acoustic bass guitar, electric guitar, electric bass guitar, banjo, mandolin, viola, bass, violin and similar string musical instruments that are stored, transported and protected in a musical instrument case.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated to provide for convenience of the other instruments maintenance within the case supported by an in-case, the same advantages taught by Baker.
(1) Regarding claim 8, Baker discloses the in-case stand of claim 1. 
(2) Baker does not teach the limitation wherein said adjustable support may be formed from a variety of materials including, but not limited to, wire rod, poly-laminate, acrylic sheet, wood, wood composites, plastics, metal, cardboard with flocked material and similar materials suitable for holding the headstock of a musical instrument.
(3) The courts have generally held it to be within the ordinary skill in the art of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
(4) The in-case stand by Baker may be modified wherein said adjustable support may be formed from a variety of materials including, but not limited to, wire rod, poly-laminate, acrylic sheet, wood, wood composites, plastics, metal, cardboard with flocked material and similar materials suitable for holding the headstock of a musical instrument.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that is obvious to select a material based on its suitability for the cited purpose. 
Claims 9and 10 are rejected under 35 U.S.C. 103 as being obvious over Baker and McNutt (U. S. Patent 9,214,141).
(1) Regarding claim 9, Baker discloses the in-case stand of claim 1. 
(2) Baker does not teach wherein said cradle portion is encapsulated in a damping material.
(3) McNutt teaches a cradle portion 82 is encapsulated in a damping (cushioning) material (foam rubber, column 7, line 1-5).
(4) The in-case stand by Baker may be modified in view of McNutt wherein said cradle portion is encapsulated in a damping material.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated for cushioning the instrument taught by McNutt.
Regarding claim 10, the combination of Baker and teaches the in-case stand of claim 9. And McNutt teaches wherein the damping material comprises rubber, vinyl, plastic (column 7, line 4), felt material or the like.
Claim 13 is rejected under 35 U.S.C. 103 as being obvious over Baker and Paounov (U. S. Patent 9,305,529).
(1) Regarding claim 13, Baker discloses the in-case stand of claim 1. Baker teaches the elongated bars 16 have out turned ends forming trunnions or pivots which.  Baker teaches that the bars 15 have an internal resilience so the tips will be urged outward to press the side walls, which accommodates the releasable attachment of said in-case stand to the inside of an instrument case. The structure by Baker may be formed with a base portion is adapted for a wider instrument case intended for a larger-sized instrument.
(2) Baker does not the instrument is larger or the trunnions (ends of the bars) comprises rubber rounded posts.  The rubber rounded posts will accommodate move of the out turned tip portion
(3) Paounov teaches a related stand for a larger instrument, a guitar, comprising a rubber-rounded-posts at the trunnions, ends of the bars, for contacting the wall  without damaging the wall. 
(4) The in-case stand may be modified to be adapted to work with a larger instrument and where the ends of the rods (trunnions) comprise rubber-rounded-posts. 
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that the part that rotates with respect to the case does not damage it. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner points to the references cited in the form 892.  The examiner advises the applicant to review these references, because the examiner may apply the references in future actions, if necessitated by amendment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
The examiner suggests the applicant claim more details from the applicant’s specification and drawings to distinguish over the prior art of record.  The applicant needs also to cover limitations not covered already in the applicant’s earlier patent 10,614,784.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        May 13, 2022